NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4089
                                      ___________

                                   HARRY F. SMITH,
                                              Appellant

                                              v.

           FRANCIS F. REBSTOCK; EUGENE EDWARD T. MAIER;
         DAMIEN SAMMONS; KATHERINE LEWIS; FELINA GUSTOSON

                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-10-cv-01515)
                      District Judge: Honorable Gene E. K. Pratter
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 24, 2014
                Before: JORDAN, COWEN and BARRY, Circuit Judges

                              (Opinion filed: June 25, 2014)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Harry F. Smith (“Smith”) appeals pro se from the District Court’s order dismissing

his civil rights complaint. We will affirm.
                                              I.

       In 2010, Smith filed a pro se complaint in the United States District Court for the

Eastern District of Pennsylvania pursuant to 42 U.S.C. § 1983, naming as defendants

Philadelphia Court of Common Pleas Judge Eugene Edward T. Maier; Magistrate Francis

Rebstock; Assistant District Attorney Damien Sammons; and Philadelphia Department of

Human Services social workers Katherine Lewis and Felina Gustoson. He alleged that,

through their roles in his criminal trial for various sexual offenses,1 the defendants

maliciously prosecuted him, held him on bail “without reasonable grounds,” and defamed

him in violation of his constitutional rights, and he sought compensatory and punitive

damages.

       Rebstock and Maier filed motions to dismiss, which the District Court granted on

11th Amendment and judicial immunity grounds. The District Court subsequently

granted Lewis’s motion to dismiss.2 Then, acting pursuant to 28 U.S.C. § 1915(e)(2)(B),

the District Court sua sponte dismissed Smith’s complaint and remaining claims against

Gustoson and Sammons as legally frivolous. Smith timely appeals.

                                             II.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary


1
 He was acquitted of all charges.
2
 Smith appealed the District Court’s orders dismissing his claims against Rebstock,
Maier, and Lewis, and we affirmed in Smith v. Rebstock, 465 F. App’x 210, 212 (3d Cir.
2012) (per curiam). Smith later appealed the District Court’s denial of his request for
default judgment against Sammons and Gustoson, but we summarily affirmed that order
                                            2
review over the District Court’s dismissal of Smith’s complaint. See Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999). A federal court may properly dismiss an

action sua sponte under the screening provisions of § 1915(e)(2)(B) if “the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726

F.3d 448, 452 (3d Cir. 2013) (internal quotation marks omitted). In conducting our

review, we liberally construe Smith’s pro se filings. See Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

       For the reasons stated in the District Court’s September 19, 2013 order, Sammons

is immune from damages stemming from his role in prosecuting Smith on behalf of the

Commonwealth. See Imbler v. Pachtman, 424 U.S. 409, 430 (1976). And, as the District

Court discussed in its August 4, 2011 memorandum granting Lewis’s motion to dismiss,

Smith’s complaint fails to state a claim against Gustoson. See Hill v. Bor. of Kutztown,

455 F.3d 225, 234 (3d Cir. 2006). Accordingly, we will affirm the District Court’s

September 19, 2013 order.




in Smith v. Rebstock, 477 F. App’x 884 (3d Cir. 2012) (per curiam).
                                           3